Citation Nr: 1242563	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  08-36 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable initial evaluation for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1970 to June 1973, and from August 1973 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated in July 2008 and December 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In July 2008, the RO granted service connection for left ear hearing loss, and assigned a noncompensable evaluation, effective April 9, 2008.  The July 2008 rating decision deferred the issue of entitlement to service connection for hearing loss, right ear.  In December 2008, the RO re-evaluated the Veteran's disability as bilateral hearing loss and assigned a noncompensable evaluation, effective April 9, 2008.  Accordingly, the Board has captioned the Veteran's claim as on the title page.  


FINDING OF FACT

The Veteran's bilateral hearing loss has been clinically shown to be manifested by no worse than Level II hearing in the right ear and Level II hearing in the left ear.


CONCLUSION OF LAW

The criteria for entitlement to a compensable initial rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.85, Diagnostic Code 6100 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

Here, the Veteran is appealing the initial rating assignment.  In this regard, because the July 2008 and December 2008 rating decisions granted the Veteran's claim of entitlement to service connection, said claim is now substantiated.  The Veteran's filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assigned triggers VA's statutory duties under 38 U.S.C.A. § 5104 and § 7105 (West 2002), as well as regulatory duties under 38 C.F.R. § 3.103 (2012).  

Under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," the November 2008 statement of the case set forth the relevant diagnostic codes for rating the disability at issue and included a description of the rating formulas for the current evaluation and for all other higher evaluations.  The Veteran was thus informed of what was needed not only to achieve the next higher schedular rating, but also to obtain all schedular ratings above that assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

Duty to Assist

With regard to the duty to assist, the Veteran's claims file contains the service treatment records, VA examination reports, and the Veteran's statements.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

VA examinations with respect to the Veteran's claim were conducted in July 2008, November 2010, and November 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case were more than adequate as they were predicated on auricle examinations, external ear examinations, speech recognition testing, and puretone audiometric testing.  The reports of the examinations also provide findings relevant to the Veteran's functional impairment in daily life.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Hence, the examination provides findings relevant to the criteria for rating the disability at issue.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining an examination or opinion on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Applicable Law

Rating Disabilities

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012). 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2012).  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Rating Hearing Loss

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  

The Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  The horizontal lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  38 C.F.R. § 4.85.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometric test.  Id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e).  

The provisions of 38 C.F.R. § 4.86(a) (2012) provide that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran is service-connected for bilateral hearing loss evaluated as noncompensable, effective from April 9, 2008.  The Veteran avers that he is entitled to a higher, or compensable, evaluation.

The competent clinical evidence of record consists of VA audiometric examinations performed in July 2008, November 2010, and November 2011.  The July 2008 report revealed that the relevant puretone thresholds, in decibels, were as follows:

HERTZ

1000
2000
3000
4000
RIGHT
25
20
35
40
LEFT
30
30
55
70

On the basis of the numbers shown above, the Veteran's puretone threshold average for the right ear was recorded as 30 decibels.  His puretone threshold average for the left ear was recorded as 46.25 decibels.  His speech recognition ability was 88 percent for the right ear and 100 percent for the left ear using the Maryland CNC speech recognition test.  

Applying 38 C.F.R. § 4.85, Table VI to the July 2008 audiometric examination findings, the Veteran's right ear hearing loss is a Level II impairment based on a puretone threshold average of 30 decibels and a 88 percent speech recognition score.  The Veteran's left ear hearing loss is a Level I impairment based on a puretone threshold average of 46.25 decibels and a 100 percent speech recognition score.  As such, the Veteran's right ear is considered the poorer ear for rating purposes.

Applying the criteria from Table VI to Table VII, a noncompensable evaluation is derived.  The Board has considered the provisions of 38 C.F.R. § 4.86 and Table VIA but finds that they are not applicable based on the Veteran's puretone thresholds.  

The November 2010 VA examination report revealed that the relevant puretone thresholds, in decibels, were as follows:

HERTZ

1000
2000
3000
4000
RIGHT
25
20
45
45
LEFT
25
30
65
65

On the basis of the numbers shown above, the Veteran's puretone threshold average for the right ear was recorded as 33.75 decibels.  His puretone threshold average for the left ear was recorded as 46.25 decibels.  His speech recognition ability was 88 percent for the right ear and 88 percent for the left ear using the Maryland CNC speech recognition test.  

Applying 38 C.F.R. § 4.85, Table VI to the November 2010 audiometric examination findings, the Veteran's right ear hearing loss is a Level II impairment based on a puretone threshold average of 33.75 decibels and a 88 percent speech recognition score.  The Veteran's left ear hearing loss is a Level II impairment based on a puretone threshold average of 46.25 decibels and a 88 percent speech recognition score.  As such, either ear may be considered the poorer ear for rating purposes.

Applying the criteria from Table VI to Table VII, a noncompensable evaluation is again derived.  The Board has considered the provisions of 38 C.F.R. § 4.86 and Table VIA but finds that they are not applicable based on the Veteran's puretone thresholds.  

The November 2011 report revealed that the relevant puretone thresholds, in decibels, were as follows:

HERTZ

1000
2000
3000
4000
RIGHT
15
20
30
40
LEFT
25
35
60
65

On the basis of the numbers shown above, the Veteran's puretone threshold average for the right ear was recorded as 26.25 decibels.  His puretone threshold average for the left ear was recorded as 46.25 decibels.  His speech recognition ability was 88 percent for the right ear and 90 percent for the left ear using the Maryland CNC speech recognition test.  

Applying 38 C.F.R. § 4.85, Table VI to the November 2011 audiometric examination findings, the Veteran's right ear hearing loss is a Level II impairment based on a puretone threshold average of 26.25 decibels and an 88 percent speech recognition score.  The Veteran's left ear hearing loss is a Level II impairment based on a puretone threshold average of 46.25 decibels and a 90 percent speech recognition score.  As such, either ear may be considered the poorer ear for rating purposes.

Applying the criteria from Table VI to Table VII, a noncompensable evaluation is derived.  The Board has considered the provisions of 38 C.F.R. § 4.86 and Table VIA but finds that they are not applicable based on the Veteran's puretone thresholds.  

Additionally, as the record contains no evidence showing that the Veteran is entitled to a higher rating at any point during the instant appeal, no staged ratings are appropriate.  See Hart, 21 Vet. App. 505.  As a result, the Board finds that the current noncompensable rating is proper, and there is no basis for awarding a higher evaluation for bilateral hearing loss.  38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100.

In determining the actual degree of disability for the Veteran's bilateral hearing loss, the objective examinations are the most probative evidence of record of the degree of the Veteran's impairment.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993).

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected hearing loss disability is inadequate.  The Veteran has not averred, and the evidence does not reflect, any level of severity and symptomatology outside of the rating criteria.  

In an August 2008 written statement, the Veteran asserted that VA's evaluation of his hearing loss was inaccurate because it failed to consider the levels of outside noise interference that he experienced on a daily basis.  He argued that the VA examination was inadequate because the testing was conducted in a quiet room and with headphones.  The Veteran contended VA should consider the outside noise levels and the constant tinnitus he experienced when rating his hearing loss disability, as these two factors often made it difficult for him to hear.  On VA examination in November 2011, the Veteran reported difficulty hearing in crowds, such as restaurants, while watching the television, and in meetings.  

Similarly, in a November 2012 brief, the Veteran's representative asserted that the Veteran's bilateral sensorineural hearing loss created a debilitating condition for the Veteran.  The representative reported that although the Veteran's bilateral hearing loss was clinically negligible, it was functionally devastating to the Veteran.

First, the Board notes that the Veteran is separately service-connected for tinnitus evaluated as 10 percent disabling, which is distinguishable from a rating for a hearing loss disability.  For VA purposes, tinnitus and bilateral hearing loss are two different disabilities, and their ratings do not overlap.  Additionally, neither the representative, nor the Veteran, has provided any evidence of functional impairment outside of that contemplated in the schedular rating criteria.  Moreover, the Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veterans Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests might not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment were present, a speech discrimination test conducted in a quiet room with amplification of the sounds did not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  

Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria, and therefore, the allegations of the Veteran and his representative that a higher rating is warranted due to the sterile controlled clinical testing environment is without merit. 

The simple fact that the Veteran's hearing disability does not satisfy the numerical criteria for a compensable rating under this criteria, to include the criteria specifically designed for the type of real-world impairment experienced by the Veteran, does not place his symptomatology outside of that contemplated by the Rating Schedule or make application of the Rating Schedule impracticable in this case.  Accordingly, the Board finds the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the Rating Schedule.

In conclusion, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disability at issue renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Entitlement to a compensable initial evaluation for bilateral hearing loss is denied.



____________________________________________
U. R. Powell
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


